CONCURRING Opinion
Newman, Judge:
I concur.
I agree with the views expressed by Judge Ford, but wish to add these observations:
The record establishes that the imported Meta capsule production machine is designed to manufacture “capsules” in various sizes made of thin aluminum foil. These capsules are cylindrical thimble-like objects, and are used as secondary closures for bottles containing wine or other spirituous liquor. The capsules fit over the top of the neck of the bottle and the primary closure (screw cap or cork), and serve to decorate the bottle. The imported machine only manufactures the capsules, and does not put the capsules on bottles.
Briefly, to make the capsules, aluminum foil in rolls is “threaded” through two foil feed rollers which pull the foil through the machine and “index” the foil to a predetermined amount.1 After the foil is indexed a curved knife cuts the aluminum into curved “blanks.” These blanks are then shaped into individual cylindrically shaped capsules by the action of a forming mandrel and a rubber pressure roll. Glue is then applied along the edge of the capsule to hold it together. Additionally, the machine is capable of embossing a design or brand name on top of the capsule.
*216The machine is powered by two electric motors, is completely automatic, and produces a single item continuously. If different capsules are to be manufactured, the tools must be changed. Eespecting such change, the record shows (E. 28-29):
Q. Well, suppose you wanted to make a different capsule with a different brand, what do you do? — A. Well, if it’s a different brand, you have to change those twelve mandrels, and then there are other tools you home to change, that knife, because you will need a different radius; so, when the capsule is formed, it looks good and the first and second folds, there are special tools in there that you have to change. [Emphasis added.]
The Meta capsule production machine was classified by the Government as “Other” metal-working machine tools under item 614.85, TSUS. By statutory definition, “the term ‘machine tool’ means any machine used for shaping or surface-working [metals and other named materials] whether by cutting away or otherwise removing the material or by changing its shape or form without removing any of it * * Headnote 1, subpart F, part 4, schedule 6 (hereafter the “headnote”).
It is clear that the imported machine produces capsules by changing the shape or form of metal, and thus falls squarely within the purview of the headnote. Plaintiff, however, strenuously argues that the imported machine does not meet the requirements of the headnote.
Plaintiff contends:
First, that the instant machine does not “work” on metal, citing United States v. Kurt Orban Co., Inc., 47 CCPA 28, C.A.D. 724 (1959). In that case, a metal scrap baler which compressed loose scrap metal into compact bundles and sheared off the excess metal for convenient handling and transportation was held not to be classifiable as a machine tool under paragraph 372 of the Tariff Act of 1930. The appellate court held that the baler did not “work” on metal in the sense intended by Congress.
In the present case, plaintiff has not established that the functions of the capsule production machine are in any way analogous to those of the scrap baler in Kurt Orlan. That decision, therefore, fails to support plaintiff’s contention that the instant machine does no “work.”
Second, that the new definition of machine tool in the TSUS does not indicate that Congress intended to classify as machine tools those machines which work on “soft” materials, whether these materials be metal or not. As I read the definition, if the material worked on is, in fact, metal, its degree of hardness or its thickness is of no consequence.
*217Third, that one of the “established requirements” for classifying an article as a metal-working machine tool is that such article must be capable of producing machines or machine parts. The record establishes that the imported capsule production machine lacks such capability. Cited in support of such a requirement are: United States v. Georgia Pulp and Paper Manufacturing Co., 3 Ct. Cust. Appls. 410, T.D. 32998 (1912); and Pitney-Bowes, Inc. v. United States, 59 Cust. Ct. 181, C.D. 3116, 273 F. Supp. 403 (1967). I find that these decisions do not support plaintiff’s contention.
Georgia Pulp arose under the Tariff Act of 1909 in which there was no statutory definition of a machine tool. Relying upon evidence of commercial designation, the court of appeals concluded that a “machine tool” worked on metal and was capable of producing machines or parts thereof. Hence, certain machines used in stripping bark from logs were held not to come within the provision for machine tools in the act of 1909.
Since Congress adopted a special definition for “machine tool” in the TSUS, which may well be broader than the meaning of the term in the trade, the principle of commercial designation applied in Georgia Pulp is not controlling under the present statute. For a recent decision of this division giving controlling effect to a definition in a headnote of the tariff schedules, see W. N. Proctor Company v. United States, 64 Cust. Ct. 543, C.D. 4031 (1970).
Pitney-Bowes arose under the TSUS and involved the headnote which is being construed in the present case. In concluding that certain metal plate embossing machines did not fall within the ambit of that headnote, the court made reference to the testimony of witnesses familiar with machine tools as to their opinion of the headnote and as to their understanding of the term “machine tool.’-’ These witnesses were frank to admit that the headnote did not define a “machine tool” according to their own concept and standards based on their experience. One of the requirements of a machine tool mentioned by the witnesses was a capability of producing machines or parts thereof.
"Tn all candor, while I think that in Pitney-Bowes my associates attached undue significance to the witnesses’ understanding of the term “machine tool,” in view of the controlling statutory definition, I find nothing in the court’s decision that goes so far as to hold that a capability of producing machines or machine parts is a prerequisite of a machine tool under the statutory definition. Certainly such a capability is not an express requirement under the headnote. To imply such a requirement in the headnote would be at odds with the rationale of the definition,
*218It is fundamental, of course, that it is the duty of the court to interpret statutes to reflect Congressional intent. United States v. S. H. Kress & Co., 46 CCPA 135, C.A.D. 716 (1959). And respecting the tariff schedules, this court commented in The Nissho Pacific Corporation v. United States, 63 Cust. Ct. 456, 459-60, C.D. 3936 (1969):
* * * it would seem elementary that in ascertaining the legislative intent or scope of a provision, the primary source tobe consulted is any relevant interpretive headnote, which Congress provided for such purpose. [Emphasis added.]
In headnote 1, subpart E, part 4, schedule 6, a “machine tool” is defined by Congress in terms of the fwnction or operation performed by the machine rather than t|ie use of the products which the machine is capable of making. The Meta capsule production machine meets the function or operation specified by the headnote. If Congress had intended to impose the additional requirement now urged by plaintiff, it could readily have so specified in the headnote. As the appellate court observed in Sandoz Chemical Works, Inc. v. United States, 50 CCPA 31, 34, C.A.D. 815 (1963):
* * * It was within the province of the Congress to restrict, qualify or impose conditional facets relating to the purpose and scope of the statute. It did not see fit so to do. It is not within the province of this court to amend or to read into the statute by construction that which is not there.
Regardless of the merits of narrowing or restricting the definition of a machine tool prescribed by Congress, this court may not undertake to amend the headnote in the guise of statutory interpretation. Cf. United States v. R. F. Downing & Co., 17 CCPA 194, T.D. 43645 (1929).
Also considered by the court in Pitney-Bowes in holding that the embossing machines were not classifiable as machine tools, was the fact that the embossing operation does not cut away or remove any material, nor does it impart a new shape or form to the metal plate itself. Thus, the court concluded that the embossing machine did not meet the requirement of the headnote that the machine be used for “shaping or surface working.” In the present case, however, plaintiff makes no contention that the machine does not impart a new shape or form to the metal. Moreover, the embossing machines were shown to be used in offices for doing office work; while in the present case, the capsule production machine was shown to be an industrial machine. In view of the foregoing, Pitney-Bowes is plainly distinguishable from the instant case.
Finally, plaintiff argues that “[t]he instant machine bears no resemblance to machines which have long been recognized by Congress, the Courts, the Tariff Commission and the trade as machine tools.” *219In. tbis connection, plaintiff makes reference to certain discussions in the 1921, 1929, and 1948 Summaries of Tariff Information and the Explanatory Notes to the Brussels Nomenclature. It would unduly lengthen this concurring opinion to recite from these authorities; it suffices to state that there is nothing therein which is in derogation of Congressional intent to classify a machine such as that involved here as a metal-working machine tool under item 674.35.
In light of the foregoing considerations, I agree with Judge Ford that the Meta capsule production machine was properly classified by the Government, and that the protest should be overruled.

We'b8terts Third New International Dictionary (1966) defines the verb “index” as follows: “3. to move (a machine or a piece of work held in a machine tool) so that a specific operation (as the cutting of gear teeth) will be repeated at definite intervals of space.”